Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The references listed on the IDS filed 8/4/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 9 are rejected under 35 USC 103 as being unpatentable over Kim (US 20200148226 A1) in view of Perkins et al. (US 2017/0248952 A1).
Regarding claim 1, Kim teaches a driving assistance device (see Kim fig. 2 and [0058] regarding driver assistance system 200) comprising a processor (see Kim fig. 2 regarding controller 140 comprising processor 141) configured to: detect whether or not the steering wheel (of a vehicle capable of traveling in an automated driving mode in which a driver need not perform driving operations during traveling) is held by the driver (see Kim [0081] where the controller 140 is configured to detect whether or not the driver holds the steering wheel.  See also Kim [0009] regarding where the vehicle can be autonomously driven), and start a holding request asking the driver to hold the steering wheel if holding on the steering wheel has not been detected (see Kim [0082] where the controller 140 is configured to output a warning message when the driver does not hold the steering wheel.  See also fig. 3 regarding steps 1003 and 1004).
Kim does not teach where the processor is further configured to: detect an attitude changing movement for changing the attitude of a driver seat or a steering wheel, and start a holding request asking the driver to hold the steering wheel if the movement detecting unit has detected the attitude changing movement in the automated driving mode in addition to if holding on the steering wheel has not been detected.
Perkins teaches a driving assistance device for an autonomous vehicle, the device comprising a processor (see Perkins fig. 1 and [0030] regarding computer 105 that controls autonomous functions of a vehicle) configured to detect an attitude changing movement for changing the attitude of a driver seat to determine whether the operator is ready to assume control of the vehicle (see Perkins [0051] where the system is configured to detect the position of the seat.  If the vehicle seat is not in a position where the operator can assume control of the vehicle (which would include the operator not holding the steering wheel), the vehicle determines that the operator is not alert.  NOTE: to detect the position of the seat, movement of the seat has to be detected)
As shown above, both Kim and Perkins are directed toward systems for determining the ability of the driver to assume control of an autonomous vehicle.  In Kim, the factor used to determine the ability is whether the driver is holding the steering wheel.  In Perkins, one of the factors used to determine the ability is whether the seat attitude has been changed.  It would have been obvious to one of ordinary skill in the art to modify Kim such that it further comprises the detection of seat movement in the determination of the driver’s ability to assume control of the autonomous vehicle, as taught in Perkins, because Perkins teaches where certain seat positions indicate that the driver is not alert and cannot take control (see Perkins [0051]).  As combined, the system in Kim/Perkins would operate to provide the alert asking the driver to grasp the steering wheel at all times, which would include instances where it has been determined that the attitude of the seat has been changed. 

Regarding claim 2, modified Kim does not explicitly teach wherein the processor is further configured to detect the attitude changing movement if the amount of movement of the driver seat or the amount of movement of the steering wheel is greater than a movement amount threshold.

	However, at the time of Applicant’s filing, it was well known in the art of data acquisition to use minimum thresholds when detecting changes in sensor values because this would reduce the effect of noise and other factors (e.g. vibration) in the measured value.  For these reasons, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to use a minimum threshold to detect the movement of the seat in Perkins, as applied to Kim. Using a minimum threshold on a sensor or detector is a common and well-known method to compensate for noise or vibration in a system. It would be obvious to one of ordinary skill in the art to include a threshold for any sensor or detection system that may be subject to noise or vibration, such as that of a moving vehicle. 

	Regarding claim 3, modified Kim teaches wherein the processor is further configured to start the holding request if the end of the attitude changing movement has been detected (see the rejection of claim 1.  Specifically, the portions of Perkins which teach the determination that the driver is not prepared to assume control based on the seat position.  Since Perkins teaches where the determination is made on the ultimate position of the vehicle seat, the combination of Kim and Perkins teaches the claimed starting of the holding request “if the end of the attitude changing movement has been detected”).

 


 
Regarding claim 6, modified Kim does not teach wherein the processor is further configured to terminate the holding request if holding on the steering wheel has been detected for a longer time than a hold time threshold after the holding request is started.
	However, at the time of Applicant’s filing, it was well known in the art that a minimum sampling time or sampling window could be used to compensate for noise  and transient signals in data acquisition systems. Therefore, it would have been obvious to one of ordinary skill in the art that the hold time in Kim be longer than the holding sensor’s measurement time in order to ensure an accurate measurement, i.e. longer than a hold time threshold. 

	Regarding claim 9, the claim is directed toward a method that would be performed by the system as configured in claim 1.  The cited portions of Kim and Preston used in the rejection of claim 1 teach the operation of the respective systems to perform the claimed method.  Therefore, claim 9 is rejected under the same rationale used in the rejection of claim 1.

Allowable Subject Matter
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 5, the prior art of record does not teach, or fairly suggest, wherein the holding request is stopped by the processor when the processor determines that the driver is in a posture ready to hold the steering wheel, as detected in an image captured by a driving monitoring camera.
Regarding claims 7 and 8, The prior art of record does not teach, or fairly suggest, the termination of automated driving in the absence of holding the steering wheel for longer than an end time threshold. Nor does it teach a processor configured to move the driver seat or steering wheel so as to have an attitude prior to detection of the attitude changing movement if detection of a hold of the steering wheel continues for a longer time than the hold time threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JACOB KENT BESTEMAN-STREET whose telephone number is (571)272-2501. The examiner can normally be reached M-TH 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB KENT BESTEMAN-STREET/
Examiner, Art Unit 4164

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661